EXHIBIT 10.1

LETTER AGREEMENT



          This LETTER AGREEMENT (the "Agreement") is entered into by and between
NatureWell, Incorporated, a Delaware corporation (the "Company") and James R.
Arabia ("Arabia") and is made effective as of April 30, 2008 (the "Effective
Date"). The Company and Arabia agree as follows:

 

Arabia shall waive and cancel all notes issued by the Company and held by him as
of the Effective Date, which include the following:

a.

Senior Convertible Note - balance due

-

 

$

215,142

b.

Senior Convertible Note - balance due

-

   

123,058

c.

Senior Convertible Note - balance due

-

   

55,936

d.

Senior Note - balance due

-

   

55,936

e.

Senior Note - balance due

-

   

167,807













TOTAL of all notes as of Effective Date

-

 

$

617,879

The parties agree that the notes listed above shall be null and void as of the
Effective Date. The parties further agree that any common stock or preferred
stock issued by the Company to Arabia shall not be affected by this Agreement.

 

Arabia shall also waive all other monies due to him from the Company for accrued
salaries, bonuses or benefits or any other form of remuneration owed to Arabia
as of the Effective Date (balance of $168,742 as of the Effective Date).

 

Arabia agrees that his Employment Agreement with the Company dated July 1, 2004
shall be terminated as of the Effective Date. The parties agree that Arabia
shall be compensated in the future for his duties as Chief Executive Officer in
an amount that is mutually agreeable to him and the Board of Directors.

 

The Company agrees that it shall pay to Arabia $750,000 as full and final
settlement of unreimbursed business expenses and other unreimbursed expenses
related to loans, refinancings and debt incurred by Arabia for the benefit of
the Company, and for unreinbursed medical expenses as follows:

 

Senior Secured Note, face value $425,000, dated April 30, 2008, which accrues
interest at the rate of 10% until its maturity on July 1, 2009.

Subordinated Secured Note, face value $325,000, dated April 30, 2008, which
accrues interest at the rate of 10% until its maturity on July 1, 2009.

 

The Company agrees to pay Arabia $100,000 as total consideration for the
termination of his Employment Agreement as follows:

 

Senior Secured Convertible Note, face value $45,000, dated April 30, 2008, which
accrues interest at the rate of 4% until its maturity on July 1, 2012. The
Company shall have the right to force the conversion of this note into common
stock any time after July 1, 2010 at a conversion price of $.01.

Subordinated Secured Convertible Note, face value $45,000, dated April 30, 2008,
which accrues interest at the rate of 4% until its maturity on July 1, 2012. The
Company shall have the right to force the conversion of this note into common
stock any time after July 1, 2010 at a conversion price of $.02.

100,000,000 restricted shares of the Company's regular common stock.

 

All previous agreements or arrangements between Arabia and the Company for the
payment of any monies or other forms of consideration are cancelled and replaced
by the terms of this Agreement and the instruments and documents executed in
connection herewith.

 

This Agreement may be executed in one or more counterparts, each of which when
so signed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. In lieu of the original, a
facsimile transmission or copy of the original shall be as effective and
enforceable as the original.

 

          IN WITNESS WHEREOF, the parties have executed this Letter Agreement as
of the date first written above.

 

NATUREWELL, INCORPORATED,
a Delaware corporation

 

By:  ______________________________________________
     Timothy R. Scott, Director

 

By:  ______________________________________________
     Robert T. Malasek, Chief Financial Officer

 

 

JAMES R. ARABIA,
an individual

 

By:  ______________________________________________
     James R. Arabia